DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-12 are pending

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The Prior Art of record fails to teach an ear cup structure, comprising: an ear cup shell having at least a first accommodating space and a second accommodating space spaced from each other, the second accommodating space having a 5second opening; a cover covering the second opening of the second accommodating space; a discharge hole formed between the ear cup shell and the cover; a speaker disposed in the second accommodating space, thereby dividing the second accommodating space into a front chamber and a rear chamber, and having a central axis; and  10a guide channel communicated with a peripheral side of the rear chamber and disposed between the rear chamber and the discharge hole, wherein the guide channel is formed in a radial direction of the speaker, and the discharge hole communicated with the guide channel is formed in the radial direction of the central axis of the speaker; wherein an airflow produced by the speaker in the rear chamber flows through the guide channel and is discharged to an external environment from the discharge hole, and a direction of the airflow flowing to the discharge hole is not parallel to an axial direction of the central axis of the speaker, wherein the ear cup shell comprises a partition shell, the partition shell forms the second 20accommodating space and a bulging edge portion extending from the second accommodating space toward a peripheral side, and wherein the guide channel is formed by the bulging edge portion of the partition shell and the cover in a spaced configuration, as substantially described and connection with the other functionally claims recited in the claims.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 6, 2022

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653